Exhibit 99.4 QA HOLDINGS, LP CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) June30,2011 December31,2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade and other, net of allowance for doubtful accounts Oil and gas sales Due from affiliates Derivative instruments Prepaid and other current assets Total current assets Noncurrent assets: Oil and gas properties, using the full cost method of accounting (includes unproved oil and gas properties of $9,797 and $40,000 as of June 30, 2011 and December 31, 2010) Gas processing equipment Furniture, equipment, and other Less accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Equity investments Derivative instruments Other long-term assets Total noncurrent assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Accounts payable $ $ Oil and gas sales payable Due to affiliates - Current portion of asset retirement obligations Derivative instruments Accrued and other liabilities Total current liabilities Noncurrent liabilities: Long-term debt Derivative instruments Asset retirement obligations Other long-term liabilities Total noncurrent liabilities Partners' capital: Partners' capital Noncontrolling interest Total partners' capital Total liabilities and partners' capital $ $ See accompanying notes to the consolidated financial statements 1 QA HOLDINGS, LP CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) SixMonthsEndedJune30, Revenues: Oil, natural gas and natural gas liquids sales $ $ Processing and other Total revenues Operating Expenses: Production expenses Depreciation, depletion and amortization Accretion of asset retirement obligations Management fees Acquisition evaluation costs - General and administrative Bargain purchase gain - ) Other expense - Total operating expenses Operating income Other Income (Expense): Equity in (losses) earnings ) (Losses) gains on commodity derivative contracts, net ) Interest expense, net ) ) Other expense - ) Total other (expense) income ) (Loss) income before income taxes and (losses) earnings attributable to noncontrolling interests ) Income tax expense ) ) Net (loss) income ) Net (loss) income attributable to noncontrolling interest ) Net (loss) income attributable to QAH $ ) $ See accompanying notes to the consolidated financial statements 2 QA HOLDINGS, LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS' CAPITAL (In thousands) (Unaudited) Total General Limited Partners' Noncontrolling Total Partner Partners Capital Interest Equity Balances - December 31, 2010 $ Distributions to partners ) Share-based compensation 5 - Excess consideration over contribution of net assets to affiliated company 10 Net loss (2 ) Balances - June 30, 2011 $ See accompanying notes to the consolidated financial statements 3 QA HOLDINGS, LP CONSOLIDATED STATEMENTS OF CASH FLOW (In thousands) (Unaudited) SixMonthsEndedJune30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Amortization of deferred financing costs Non-cash general and administrative expense included in equity earnings ) - Non-cash share-based compensation contributed by partner - Unrealized losses (gains) on derivative contracts ) Loss on disposal of furniture, fixtures and equipment - Bargain purchase gain - ) Equity in losses of QR Energy, LP - Equity in earnings of Ute Energy, LLC ) ) Changes in operating assets and liabilities: Accounts receivable and other assets ) Accounts payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Acquisition of oil and gas properties - ) Additions to furniture, equipment and other ) ) Proceeds from sale of oil and gas properties - Proceeds from QR Energy, LP over-allotment - Distributions from QR Energy, LP - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Contributions by partners and noncontrolling interest owners - Distributions to partners and noncontrolling interest owners ) ) Proceeds from bank borrowings - Repayments on bank borrowings ) ) Deferred financing costs ) ) Net cash (used in) provided by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the consolidated financial statements 4 QA Holdings, LP Notes to Consolidated Financial Statements (Unaudited) Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. NOTE 1 - DESCRIPTION OF BUSINESS QA Holdings, LP (“QAH” or the “Partnership”), a Delaware limited partnership, commenced operations on April 1, 2006 for the primary purpose of acquiring, owning, enhancing and producing oil and gas properties through its subsidiaries. QAH’s ownership interest in these subsidiaries ranges from 1% to 100%. QAH is deemed to have effective control of all of these subsidiaries and, therefore, the accounts of all of its subsidiaries are included in the accompanying consolidated financial statements. At June 30, 2011, the Partnership owns properties located in Alabama, Arkansas, Florida, Kansas, Louisiana, Mississippi, New Mexico, Oklahoma, and Texas. QA Global GP, LLC (QA Global) is the general partner of and owns a 1% interest in QAH. The limited partners of QAH are QR Holdings, LP (QR), Aspect Asset Management, and members of management of QAH. The following subsidiaries are wholly owned by QAH: ·Black Diamond Resources, LLC (Black Diamond) ·Black Diamond Resources 2, LLC ·Black Diamond GP, LLC ·QA GP, LLC (QA GP) ·Quantum Resources Management, LLC (QRM) ·QAB Carried WI, LP (QAB) ·QAC Carried WI, LP (QAC) ·QRFC, LP (QRFC) ·QR Ute Partners (QR Ute) The following subsidiaries are not wholly owned but are deemed to be under QAH’s effective control with the ownership percentages listed below: General Partner Ownership Percentage Limited Partners Ownership Percentage Quantum Resources A1, LP (QRA1) QAP 3 % Other 97 % Quantum Resources B, LP (QRB) QAP 3 % Other 97 % Quantum Resources C, LP (QRC) QAP 3 % Other 97 % Quantum Aspect Partnership (QAP) QA GP 1 % Other 99 % The entities listed above comprise Quantum Resources Fund (the Fund). The Fund’s objective is to acquire and enhance mature, long-lived oil and gas producing assets. The Fund is managed by QA Asset Management, LLC (QAAM), an affiliated entity. Quantum Aspect Partnership (QAP) is the general partner of the investor limited partnerships, including QRA1, QRB, and QRC, (collectively, the LP's). The LPs pay management fees to QAAM as specified in the respective partnership agreements. QAP receives, after the limited partners have recovered their initial investment and a preferred rate of return, participation in an additional 14% of cash flows generated by the LP's. Certain of the above subsidiary limited partnerships, including QRA1, QRB, QRC, QAB, QAC and Black Diamond, also comprise the Fund (the Fund). The Fund is managed by QRM. 5 The Partnership also has an equity investment in QR Energy, LP (QRE), a limited partnership formed in September 2010 by affiliates of the Partnership. QRE was formed to receive certain of the assets of the Partnership. In connection with QRE’s initial public offering (the IPO) in December 2010, the Fund: (i) conveyed interests in certain oil and gas properties to QRE in exchange for cash and units, and (ii) entered into services and omnibus agreements (see Note 15). Oil and gas properties are initially acquired by QAP or QRM and ownership interests are subsequently assigned to the entities in the Fund based on the relative contributed capital of each entity. Based on current relative capital contributions, ownership of properties acquired is allocated approximately as follows: Entity Ownership Percentage QRA1 93 % QAB 2 % QAC 3 % Black Diamond 2 % QAH and QA Global are managed by QAAM. QRM provides personnel and services to the LP’s and Black Diamond. QRM also provides personnel and services to QRE and its subsidiaries. The pro-rata cost of these services is allocated to these entities based on their relative property ownership. The LP’s each have a 12-year term, which can be extended for two one-year periods. Under the partnership agreements, any funding of the partners’ equity commitments is to be completed within six years, as amended, of the commencement date. The partnership agreements provide that the general partner and its affiliates contribute an amount equal to 3% of the LP’s contributions and purchase a 2% interest in each property in the name of Black Diamond. Black Diamond also receives an additional 2% carried interest from QRA1 in the properties acquired. QRB provides funding to QAB, which then acquires a working interest in the properties. In exchange for the funding provided, QRB receives a net profits interest in those same properties. QRC provides funding to QAC, which then acquires a working interest in the properties. In exchange for the funding provided, QRC receives a net profits interest in those same properties. During the six months ended June 30, 2011, we recorded out-of-period adjustments related to the twelve months ended December 31, 2010 that increased our loss before taxes for the six months ended June 30, 2011 by $0.7 million. The adjustments consisted of a decrease to our loss before taxes of $0.7 million related to gas imbalances (see Note 12) and an increase to our loss before taxes of $1.4 million related to ad valorem taxes on non operated properties. After evaluating the quantitative and qualitative aspects of the errors, we concluded our previously issued financial statements were not materially misstated and the effect of recognizing these adjustments in the consolidated financial statements for the six months ended June 30, 2011 is not material to our results of operations, financial position, or cash flows. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and do not include all of the information and footnotes required by generally accepted accounting principles for complete annual financial statements. The unaudited consolidated financial statements for the six months ended June 30, 2011 and 2010 also include all adjustments (consisting of normal recurring adjustments) the Partnership believes are necessary for a fair statement of the results for the interim periods. Operating results for the six month periods ended June 30, 2011 are not necessarily indicative of the results that may be expected for the full year ended December 31, 2011. 6 During interim periods, the Partnership follows the accounting policies disclosed in its December 31, 2010 Audited Consolidated Financial Statements. Please refer to the footnotes to the December 31, 2010 Audited Consolidated Financial Statements when reviewing the interim financial results. Accounting Policy Updates/Revisions The accounting policies followed by the Partnership are set forth in Note 2 of the Notes to the Consolidated Financial Statements in the Partnership’s December 31, 2010 Audited Consolidated Financial Statements. There have been no significant changes to these policies during the six months ended June 30, 2011. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance requiring additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and increased disclosure of different types of financial instruments. For the reconciliation of Level 3 fair value measurements, information about purchases, sales, issuances and settlements should be presented separately. This guidance is effective for annual and interim reporting periods beginning after December 15, 2009 for most of the new disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Adoption of this Update did not have a material impact on the Partnership’s consolidated financial statements. In February 2010, the FASB issued to address certain implementation issues related to an entity’s requirement to perform and disclose subsequent-events procedures. All of the amendments in the Update are effective upon issuance of the final Update, except for conduit debt obligors, which is effective for interim and annual periods ending after June 15, 2010. Adoption of this Update did not have a material impact on the Partnership’s consolidated financial statements. In December 2010, the FASB issued guidance which specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combinations(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The update also expands the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The update is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. This update was adopted by us on January 1, 2011, and will be applied if the Partnership enters into a business combination transaction subsequent to that date. In May 2011, the FASB issued guidance pertaining to fair value measurement that included a common definition of fair value and information to assist reporting entities to measure and disclose fair value with regards to U.S. GAAP and International Financial Reporting Standards (“IFRS”) convergence issues. This guidance becomes effective for interim and annual periods beginning on or after December 15, 2011, with early adoption prohibited. We are currently evaluating the impact that this accounting guidance may have on our consolidated financial position, results of operations and cash flows. NOTE 3 - INVESTMENTS The Partnership’s equity investments consist of the following: June30,2011 December31,2010 Investment in QR Energy, LP $ $ Investment in Ute Energy, LLC $ $ 7 The Partnership’s equity in (losses) earnings consists of the following for the periods: SixMonthsEndedJune30, Equity in (losses) of QR Energy, LP $ ) $ - Equity in earnings of Ute Energy, LLC $ ) $ NOTE 4 - OTHER ASSETS Other assets comprised the following as of the balance sheet dates indicated: June30,2011 December31,2010 Property reclamation deposit $ $ Inventories Deferred financing costs, net of amortization Other long-term assets Other assets $ $ NOTE 5 - ACCRUED AND OTHER LIABILITIES Accrued and other liabilities comprised the following as of the balance sheet dates indicated: June30,2011 December31,2010 Accrued payables $ $ Distributions payable (1) - Accrued property tax Accrued bonuses Accrued production tax payable Other $ $ In connection with the conveyance of certain net assets to QRE, the Partnership paid cash distribution of $300 million, of which a declared and irrevocable portion remained unpaid as of December 31, 2010. This portion was paid in January 2011. NOTE 6 - LONG-TERM DEBT In September 2006, the Partnership, through its subsidiaries, QRA1, QRFC and Black Diamond, entered into three separate five-year revolving credit agreements with a syndicated bank group (the Original Credit Facilities). The Original Credit Facilities were held by mortgages on oil and gas properties and related assets. Borrowings under the Original Credit Facilities bear interest at the Alternative Base Rate (ABR) or the Eurodollar Rate plus a margin based on the borrowing base utilization. The margin ranges between 2% and 3% for Eurodollar loans and 1% and 2% for ABR loans. The ABR is defined as the higher of the prime rate or the Federal Funds Effective Rate plus 0.5%. The Eurodollar Rate is defined as the applicable British Bankers’ Association London Interbank Offered Rate (LIBOR) for deposits in U.S. dollars. On May 14, 2010 the Partnership terminated its Original Credit Facilities and entered into three separate four-year revolving credit agreements (the New Credit Facilities) with maturity dates of May 14, 2014. All outstanding loans under the Original Credit Facilities were repaid in full from borrowings from the New Credit Facilities and all remaining unamortized loan costs totaling $0.7 million were written off. The New Credit Facilities have a maximum commitment of $850 million. In conjunction with the amendments, the Partnership incurred $11.5 million of debt issuance costs which were capitalized and are being amortized over the term of the agreements. As of June 30, 2011 and December 31, 2010, the Partnership's current conforming borrowing base was $415 million. 8 Borrowings under the New Credit Facilities bear interest at the Alternative Base Rate (ABR) or the Eurodollar Rate plus a margin based on the borrowing base utilization. The margin ranges between 2% and 3% for Eurodollar loans and 1% and 2% for ABR loans. The ABR is defined as the higher of the prime rate or the sum of the Federal Funds Effective Rate plus 0.5%. The Eurodollar Rate is defined as the applicable British Bankers’ Association London Interbank Offered Rate (LIBOR) for deposits in U.S. dollars. The new credit agreements require the Partnership to maintain a leverage ratio of not more than 4.5 to 1.0 currently, decreasing to 4.0 to 1.0 beginning with the period ended September 30, 2011 and continuing through maturity, and a current ratio of not less than 1.0 to 1.0. Additionally, the credit agreements contain various covenants and restrictive provisions which limit the Partnership’s ability to incur additional debt, guarantees or liens; consolidate, merge or transfer all or substantially all of its assets; make certain investments, acquisitions or other restricted payments; modify certain material agreements; engage in certain types of transactions with affiliates; dispose of assets; prepay certain indebtedness; and require delivery of audited financial statements within 120 days of the end of each fiscal year and quarterly financial statements within 45 days of the end of each quarter. The credit agreements also provides limits on the amount of commodity derivative contracts the Partnership may enter into, in particular prohibiting the Partnership from entering into commodity derivative contracts covering, in any given year, in excess of the greater of (i) 90% of its forecasted production attributable to proved developed producing reserves and (ii) 85% of its forecasted production from total proved reserves for the next two years and 75% of its forecasted production thereafter. If the Partnership fails to perform its obligations under these and other covenants, the revolving credit commitment may be terminated and any outstanding indebtedness under the credit agreement, together with accrued interest, could be declared immediately due and payable. As of June 30, 2011 and December 31, 2010, the Partnership was in compliance with all financial covenants in its credit agreements; however, the Partnership did not provide its December 31, 2010 audited financial statements by April 30, 2011, for which it sought and received a waiver to extend this reporting requirement to July 15, 2011. The Partnership met this reporting requirement and is in compliance with all covenants at June 30, 2011. As of June 30, 2011 and December 31, 2010, the credit agreement had $18.0 million in outstanding letters of credit primarily related to the Jay Field abandonment and insurance requirements. In connection with the Partnership’s Jay Field abandonment and remediation obligations (see Note 14), the Partnership is required to provide $3.0 million letter of credit each year through 2012. The letters of credit issued pursuant to this obligation are $15 million and $15 million as of June 30, 2011 and December 31, 2010. As of June 30, 2011 and December 31, 2010, the weighted average interest rate was 5.6% and 4.6% on outstanding advances of $375.7 million and $380.1 million. As of June 30, 2011 and December 31, 2010, the Partnership had availability under the credit agreement of $21.3 million and $16.9 million. NOTE 7 - FAIR VALUE MEASUREMENTS Our financial instruments, including cash and cash equivalents, accounts receivable and accounts payable, are carried at cost, which approximates fair value due to the short-term maturity of these instruments. The Partnership’s financial and non-financial assets and liabilities that are being measured on a recurring basis are measured and reported at fair value. 9 Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The statement establishes a three-tier fair value hierarchy, which prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy are as follows: Level 1 – Defined as inputs such as unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Defined as inputs other than quoted prices in active markets that are either directly or indirectly observable for the asset or liability. Level 3 – Defines as unobservable inputs for use when little or no market data exists, therefore requiring an entity to develop its own assumptions for the asset or liability. Commodity Derivative Instruments — The fair value of the commodity derivative instruments is estimated using a combined income and market valuation methodology based upon forward commodity price and volatility curves. The curves are obtained from independent pricing services. Interest Rate Derivative Instruments — The fair value of the interest rate derivative instruments is estimated using a combined income and market valuation methodology based upon forward interest rates and volatility curves. The curves are obtained from independent pricing services. The Partnership utilizes observable inputs available for the valuation technique utilized. The financial assets and liabilities are classified in their entirety based on the lowest level of input that is of significance to the fair value measurement. The following table sets forth, by level within the hierarchy, the fair value of the Partnership’s financial assets and liabilities that were accounted for at fair value on a recurring basis as of June 30, 2011 and December 31, 2010. Total Level1 Level2 Level3 As of June 30, 2011 Assets: Commodity derivatives $ $
